                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OKLAHOMA


United States of America,
                                           Plaintiff,
vs.                                                         Case No.: 21-cr-102-CVE

                                                            AMENDED SCHEDULING ORDER
Gene Olen Charles Rast,
Shauni Breanne Callagy,



                                      Defendant(s).


At the direction of Claire V. Eagan, U.S. District Judge , it is hereby ordered that upon the filing of a
Superseding Indictment, the current deadlines are stricken and reset:
      Motions due:                                                 8/12/2021
      Responses due:                                               8/26/2021
      PT/CP/Motions Hearing:                                       9/9/2021              at 9:30 a.m.
      Voir dire, jury instructions, and trial briefs due:          9/13/2021
      Jury Trial:                                                  9/20/2021             at 9:15 a.m.




                                                        Mark C. McCartt,
                                                        Clerk of Court, United States District Court


                                                         S/C. Portilloz
                                                        By: C. Portilloz, Deputy Clerk




Scheduling Order                                                                           (CR-04 Modified 2/2020)
